DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed April 22, 2021 with respect to the rejection(s) of claim(s) 1 and 13 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20110112597 to Snell under 35 USC 103.
The applicant argues that the adjudication in [0013] isn’t part of the offline analysis. However, in [0128] Snell states, “CPU…may display a menu of types of diagnostic data to be retrieved and displayed” potentially including the cardiac events (real-time or past) upon which the physician can reprogram parameters. Further, in [0129], Snell states that “Typically, the physician initially controls the programmer 14 to retrieve data stored within any implanted devices and to also retrieve EKG data from EKG leads”; to retrieve EKG data from leads certainly suggests real-time analysis as part of the dynamic data transmission process from leads, device and remote storage sites. Additionally, given the modular nature of computational systems, Snell does not restrict the flow of information to the physician adjudicator (EKG data, whether real-time or 
The applicant further argues that Fig. 3 involves adjusting sensitivity parameters, and that “new IEGM signals are sensed, and the offline analysis at step 208 is performed on new IEGM data different from those IEGM data used in the previous offline analysis” (i.e., in the previous cycle of IEGM data) ; however, if there are no false detections, it is possible to bypass step 210, avoiding “adjusting the programmable…parameters,” and sensing signals with the same parameters as were used in steps 200 and 208. Additionally, note that the first and second detection settings are found at step 200 and 208 –which occurs even before the process even gets to step 210 to adjust the parameters. Nevertheless, the examiner acknowledges the ambiguity posed by Fig. 3 and associated steps, and cites instead steps 900-910, as detailed in [0104-0105], and below in the rejection of claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 13, 3-4, 6, 8-10, 12-13, 16-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110112597 to Snell, which teaches reprogramming of medical devices and thus exists in the applicant’s field of endeavor.
Regarding claims 1 and 13, Snell teaches a system (system 1101 [0121]; Abstract) and method for detecting cardiac events from a patient, the system comprising: a memory circuit (memory 1094) configured to store physiologic event episodes recorded by a medical device from the patient; and a control circuit, including a detection control circuit (microcontroller 1060 includes a real-time cardiac event detection system 1101 [0121]) configured to: determine a presence of a target cardiac event in one or more of the stored physiologic event episodes (An off-line false detection identification system 1109 [0122]; that the system is off-line implies that it deals in stored data) under different first and second detection settings; provide the determined presence of the target cardiac event under the 

Regarding claims 4 and 16, Snell teaches wherein the first and second detection settings ([0104-0105]) include respective first and second sensitivity levels (“a set of sensitivity parameters” [0104-0105]), and wherein, to determine the presence of the target cardiac event in one of the stored physiologic event episodes, the detection control circuit is configured to compare a physiologic parameter derived from the one of the stored physiologic event episodes to the first and second sensitivity levels (see [0104-0105], stating that a parameter describing a patient’s previously recorded electrocardiogram will be judged at least two different sensitivity levels; the first setting might detect an arrhythmia within the physiological episode, while the second setting might not).  

Regarding claims 6 and 17, Snell teaches wherein the detection control circuit is further configured to: determine, for each of the stored physiologic event episodes, a lowest sensitivity level (SensLST) among a plurality of sensitivity levels including the first and second sensitivity levels that are capable of detecting the presence of the target cardiac event from the corresponding stored physiologic event episode (“recorded IEGM data is repeatedly reapplied to the detection systems while various detection/sensitivity parameters are varied throughout a range of values until optimized values are found that eliminate all or most false detections” [0018]. By definition, a higher sensitivity would result in more false positives, while a “lowest sensitivity level” would result in the fewest false detections. Snell, which seeks to optimize sensitivity values to “eliminate all or most false detections,” therefore teaches a “lowest sensitivity level.”); and select a detection setting from the plurality of sensitivity levels using the SensLST of the stored physiologic event episodes (using the “recorded [electrocardiogram] data...detection/sensitivity parameters are varied throughout a range of values until [their] optimized values are found” [0018]).  
Regarding claims 8, Snell teaches comprising a user interface configured to receive a user input of the adjudication of the stored physiologic event episodes ([0126; 0128]), wherein the control circuit is configured to program the selected 

Regarding claims 9 and 18, Snell teaches wherein the control circuit further includes a storage control circuit configured to prioritize the stored physiologic event episodes based on the SensLST of the stored physiologic event episodes (A “lowest sensitivity level” would by definition result in the fewest false detections. Additionally, given two physiologic event episodes, the episode with a higher SensLST would be less likely to contain an abnormal cardiac event - that is, it would be less significant. Snell states that “IEGM data from arrhythmias might be eventually overwritten by IEGM data from less significant events, a prioritization that would be necessary, “once the memory of the device becomes full” [0070]).  

Regarding claim 10, Snell teaches wherein the storage control circuit is configured to store a first number of data features of the event episode if a high priority is assigned, and to store a second, lower number of data features of the event episode if a low priority is assigned ([0070]).  

Regarding claim 12, Snell teaches wherein the control circuit is configured to automatically select between the first and second detection settings for detecting 

Regarding claim 20, Snell teaches a method for detecting cardiac events ([Abstract]), the method comprising: displaying on a user interface ([00126; 00128]) one or more first cardiac events detected in physiological episode using a detection algorithm (detection system 1101 [0121]) having a first detection setting (steps 900/902 [0104]); displaying on the user interface one or more second cardiac events detected in the same physiological episode using the detection algorithm having a second detection setting (steps 906 [0105]) that is different than the first detection setting. Although Snell does not state explicitly “first” or “second,” the implication of an adjustment unit (whether for sensitivity level or for detection parameter [threshold]) is that there are at least two distinct settings, and that there is a comparative means to select the setting which better detects cardiac event presence. Further see [0104]: step 900 and step 902 state 

Regarding claim 21, Snell teaches wherein the detection control circuit is configured to provide the determined presence of the target cardiac event under the first and second detection settings simultaneously to the user (steps 908 and 910; [0104-0105]). Although Snell appears to distance the user from the first and second detection settings by presenting the clinician user with only the “recommended adjustments to the programmable sensitivity and/or detection parameters,” it would be obvious to one of ordinary skill in the art to modify Snell such that the physician is provided with more information, i.e. also provided with an explicit list of the “first and second detection settings,” and the corresponding lists of events detected under each setting, because it would provide the physician with a clearer and more complete picture that enables a more informed decision in step 910 and during the evaluation of the “recommended adjustments” ([0105]).

Regarding claim 22, wherein the detection control circuit is configured to: determine a first performance of the first detection setting based on the adjudication and the determined presence of the target cardiac event under the .

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Snell as applied to claims 1 and 13 above, and further in view of Zou (“Receiver-Operating Characteristic Analysis for Evaluating Diagnostic Tests and Predictive Models” and exists in the applicant’s field of endeavor; see attached NPL).
Regarding claims 2 and 14, Snell teaches wherein the detection control circuit is configured to determine a first false positive (FP) detection count (see [0013], which discusses that “an optimal setting is chosen to… [reduce] false detections due to sensitivity problems.”; further see [0020, 0059-0060; 0070]) corresponding to the first detection setting (steps 900 and 902 [0104]), and a second FP detection count (again see [0013; 0020; 0059-0060; 0070]) corresponding to the second detection setting (step 906 [0105]). Snell does not state providing the determined first and second FP detection counts to the user. However, Zou teaches the construction of a four-part table for each subject, which provides their false positive counts (“...disease status [estimated from .

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Snell as applied to claim 1 above, and further in view of Zou in further view of Cho (“Clinical, Echocardiographic, and Electrocardiographic Predictors of Persistent Atrial Fibrillation after Dual-Chamber Pacemaker Implantation: An Integrated Scoring Model Approach” and exists in the applicant’s field of endeavor; see attached NPL).
Regarding claims 3 and 15, Snell teaches the detection control circuit and first and second detection settings, and wherein setting optimization is based on minimizing false positives, but does not state an ROC. Zou states being configured .
Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Snell, and further in view of US 9533165 to Gunderson, which teaches an implantable medical device configured to detect saturation events and tachyarrhythmia from a cardiac electrical signal and thus exists in the applicant’s field of endeavor.
Regarding claims 7 and 19, Snell teaches wherein the first and second detection settings (steps 900/902 and 906; [0104-0105]) include respective first and second duration thresholds ([0115]), and wherein, to determine the presence of the target cardiac event in one of the stored physiologic event episodes, the detection control circuit is configured to compare a duration of the one of the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921.  The examiner can normally be reached on M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on M-F 8-5 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/R.M.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/JOHN R DOWNEY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        Tuesday, August 17, 2021